SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 7, 2011 GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (Exact name of registrant as specified in its charter) Colorado333-0117384-0467907 (State or other jurisdiction of incorporation)(Commission File No.)(IRS Employer Identification No.) 8515 East Orchard Road, Greenwood Village, Colorado80111 (Address of principal executive offices)(Zip Code) (303) 737-3000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS Effective September 7, 2011: 1. Mitchell T.G. Graye, the principal executive officer of Great-West Life & Annuity Insurance Company (the “Registrant”) has also taken on the responsibilities of principal financial officer of the Registrant.Mr. Graye, 56, previously served as the Registrant’s Chief Financial Officer from 1997 through May 2008, at which time he was appointed President and Chief Executive Officer. Mr. Graye has been a member of the Board of Directors of the Registrant since 2008. 2. Glen R. Derback retired as the Registrant’s principal accounting officer.Mr.Derback will remain with the Registrant until February 28, 2012 as Senior Vice President, Finance. 3. James Van Harmelen, 58, succeeded Mr. Derback as the Registrant’s principal accounting officer with the title Senior Vice President and Controller.Mr. Van Harmelen recently served as Vice President and Controller, International Operations, at MetLife since August 2008; as Vice President, Finance, at American International Assurance Company, Limited, from May 2007 through July 2008; and as Executive Vice President and Chief Financial Officer, at New York Life International, from May 2005 through April 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 9, 2011 GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY By: /s/ Richard G. Schultz Name: Richard G. Schultz Title: Senior Vice President, General Counsel and Secretary
